THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT AT LAW OF FANNIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 24th
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 David Eugene Rivard, Appellant                               No. 06-15-00011-CV

                    v.                                        Trial Court Nos. 47,493; 47,676

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, David Eugene Rivard, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 17th day of July, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk